Citation Nr: 0401528	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  03-02 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disability.  

2.  Entitlement to service connection for a disability 
manifested by chest pains.

3.  Entitlement to service connection for headaches.  

4.  Entitlement to service connection for temporomandibular 
joint disability.  

5.  Entitlement to service connection for residual of a right 
index finger fracture.

6.  Entitlement to service connection for a bilateral knee 
disability.  

7.  Entitlement to service connection for a low back 
disability.  

8.  Entitlement to service connection for a neck disability.  

9.  Entitlement to service connection for hypertension.  

10.  Entitlement to service connection for a bilateral ankle 
disability.  

11.  Entitlement to service connection for a sinus 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1982 to September 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
denied the veteran service connection for a bilateral foot 
disability, a disability manifested by chest pains, 
headaches, a temporomandibular joint disability, a right 
index finger disability, a bilateral knee disability, a low 
back disability, a neck disability, hypertension, a bilateral 
ankle disability, and a sinus disability.  In a March 2002 
Notice of Disagreement, the veteran disagreed with all issues 
except for the denial of service connection for a bilateral 
ankle disability and a sinus disability.  A Statement of the 
Case was sent to him in August 2002.  In January 2003, the 
veteran filed his VA Form 9, perfecting his appeal of these 
issues.  

In his Form 9, the veteran also raised for the first time his 
disagreement with the denial of service connection for a 
bilateral ankle disability and a sinus disability.  

These issues are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on the veteran's 
part.  


REMAND

In reviewing the record, the Board notes that the veteran has 
not been afforded any VA medical examinations for his claimed 
disabilities.  The VA is required to schedule an examination 
when the record does not contain "sufficient medical 
evidence for the Secretary to make a decision on the claim."  
38 U.S.C.A. § 5103A(d)(2)(C) (West 2002).  Therefore, the 
issues of entitlement to service connection for a bilateral 
foot disability, a disability manifested by chest pains, 
headaches, a temporomandibular joint disability, a right 
index finger disability, a bilateral knee disability, a low 
back disability, a neck disability, and hypertension are 
remanded to the RO for the scheduling of a general medical 
examination.  

Within his January 2003 VA Form 9, the veteran also expressed 
disagreement with the RO's denial of service connection for a 
bilateral ankle disability, and a sinus disability.  The 
Board accepts this document as a Notice of Disagreement on 
these issues and, because a timely Notice of Disagreement has 
been submitted, a remand is required in order for the RO to 
provide the veteran a Statement of the Case.  The U.S. Court 
of Appeals for Veterans Claims (hereinafter Court) held in 
Manlincon v. West [12 Vet. App. 238 (1999)], that, when a 
notice of disagreement has been timely filed, the Board 
should remand, rather than refer, the issue to the RO for the 
issuance of a Statement of the Case.  See Manlincon v. West, 
12 Vet. App. 238 (1999); see also 38 U.S.C.A. § 7105(d)(1) 
(West 2002).  Thereafter, the veteran must submit a timely 
substantive appeal in order for this issue to be perfected 
for appeal to the Board.  See 38 U.S.C.A. § 7105 (West 2002).  

In light of the above, this claim is remanded for the 
following additional development:  

1.  The RO should contact the veteran 
and request the names and other contact 
information of any medical care 
providers, either VA or private, who 
have treated him for his claimed 
disabilities subsequent to service.  If 
any VA medical records are identified 
by the veteran, those records should be 
obtained and associated with the claims 
folder.  For any private medical 
records identified, the RO should 
request the veteran authorize the VA to 
obtain such records on his behalf.  In 
the alternative, the veteran may obtain 
and submit such records himself.  

2.  After any evidence obtained as a 
result of the above development has been 
associated with the claims folder, then 
the veteran should be scheduled for a VA 
general medical examination, performed by 
a physician, in order to determine the 
presence of the veteran's claimed 
disabilities.  The claims file should be 
reviewed by the examiner in conjunction 
with the examination (medical records 
related to the veteran's claimed 
disabilities are tagged with yellow 
'post-it' notes specifying the 
disabilities treated therein).  The 
examination should include full range of 
motion studies, x-rays, laboratory tests, 
and any other tests considered necessary 
by the examiner.  After fully examining 
the veteran, the examiner should 
explicitly note the presence or absence 
of each of the following:  a bilateral 
foot disability, a disability manifested 
by chest pains, headaches, a 
temporomandibular joint disability, a 
right index finger disability, a 
bilateral knee disability, a low back 
disability, a neck disability, and 
hypertension.  For each current 
disability diagnosed, the examiner should 
determine if it is as likely as not the 
result of an in-service disease or 
injury.  (The term "at least as likely 
as not" does not mean within the realm 
of medical possibility, but rather that 
the weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.)  The medical basis for 
all opinions expressed should also be 
given.  

3.  The RO should review of the record 
and ensure that all notification and 
development actions required by the VCAA 
are fully satisfied, as well as 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002), 38 C.F.R. § 3.159 (2003), the 
recently enacted Veterans Benefits Act of 
2003, and any other applicable legal 
precedent.  This includes informing the 
veteran of the time he has in which to 
submit additional evidence.  

4.  Thereafter, the RO should again 
consider the veteran's claims for service 
connection for a bilateral foot 
disability, a disability manifested by 
chest pains, headaches, a 
temporomandibular joint disability, a 
right index finger disability, a 
bilateral knee disability, a low back 
disability, a neck disability, and 
hypertension in light of the additional 
evidence added to the record.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case and given the opportunity to 
respond thereto.  

5.  The RO should also issue a 
Statement of the Case regarding the 
issue of entitlement to service 
connection for a bilateral ankle 
disability, and a sinus disability.  
The appellant and his representative 
are hereby notified that, following the 
receipt of the Statement of the Case 
concerning these issues, a timely 
substantive appeal must be filed if 
appellate review by the Board is 
desired.  If and only if a timely 
substantive appeal is filed should this 
issue be returned to the Board.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  

